DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/25/2022 have been entered. Claims 1-4 and 7 remain pending in the application. Claims 1 and 3 have been amended, and Claims 5-6 and 8 have been canceled. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 35 U.S.C. 112(b) previously set forth in the Non-final Office Action mailed 03/04/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “the wiring extends from the first sensor along a circumference of the substrate” which lacks antecedent basis in the written specification. Applicant discloses on page 12 of the written specification “the wiring 13 may extend from the first sensor 11.” However, the written specification does not disclose specifically how the wiring extends in relation to the substrate, or the circumference of the substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the wiring extends from the first sensor along a circumference of the substrate” which is considered as new matter. Applicant discloses on page 12 of the written specification “the wiring 13 may extend from the first sensor 11.” However, the written specification does not disclose specifically how the wiring extends, or the circumference of the substrate. Further, the drawings do not appear to show the wiring extending along a circumference of the substrate. 
Claims 2-4 and 7 depend from Claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “second sensors positioned on bone regions.” As such, Applicant has positively recited and claimed a human body part, because a bone region of a wearer is actively being recited as being "positioned on" within a product claim. Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part. For example, Applicant could recite "second sensors configured to be positioned on bone regions.”
Claims 2-4 and 7 depend from Claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173) in view of Hanebrink et al. (US 2011/0179669).
Regarding Claim 1, Giedwoyn et al. teaches work shoes each including an outsole (132), a midsole (131), and a mid-insole (138) from the ground up (fig. 4 shows the outsole being the lowermost layer and the mid-insole being the uppermost layer, and paragraph [0059] further discloses “the compressible sole member 138 may confront the midsole in one embodiment,” therefore the midsole (131) is obviously between the mid-insole (138) and the outsole (132)), the mid-insole (138) comprises: a substrate (37) including a plurality of first sensors (16); an electronic module (22); and a wiring (18) configured to connect the first sensors (16) (paragraph [0057], “The port 14 is configured for communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below… The sensors communicate with the port 14 through sensor leads 18, which may be wire leads,” therefore wiring obviously connects the first sensors to other portions of the electronic module); the electronic module (22) includes a communication module (paragraph [0091] “The module 22 may additionally have one or multiple communication interfaces”) and a battery (paragraph [0101], “The electronic component 22 of this example further includes a processing system 202 (e.g., one or more microprocessors), a memory system 204, and a power supply 206 (e.g., a battery or other power source)”); the communication module configured to communicate with an external device (110) (paragraph [0091] “The module 22 may additionally have one or multiple communication interfaces for connecting to an external device 110 to transmit the data for processing”); that analyzes information received from the work shoes and then notifies a worker and a manager of the analyzed information (paragraph [0110] discloses “In configurations where the external device 110 further processes the data, the module 22 may transmit the data to the external device 110,” and paragraph [0114] further discloses “The port 14, module 22, and/or external device 110 can be configured to give the user active, real-time feedback. For example, a coaching or training program may be configured to analyze athletic activity and provide coaching and/or other feedback based on such activity,” wherein providing feedback is considered as equivalent of notifying someone of the information. Examiner notes that while does not explicitly teach external device notifying a worker and a manager, this limitation is functional and as the external system is capable of providing feedback, it can provide the feedback to a worker and a manager); the electronic module is positioned below and adjacent to an arch region of the substrate (37) (Fig. 3 shows the electronic module (22) in the inner arch region of the substrate (37)); both the electronic module (22) and the arch region of the substrate are configured to be positioned below and adjacent to an arch region of a foot of the worker when the work shoes are worn by the worker (as the electronic module (22) and the arch region of the substrate (37) are in the arch region of the footwear (as shown in figs. 3 and 4), they are capable of being positioned below and adjacent to the arch region of a foot of a worker when the shoes are worn); the wiring (18) extends from the first sensor (16) along a circumference of the substrate and is connected to the electronic module (22) (fig. 6 shows the wiring (18) extending from the first sensors (16) along a circumference of the substrate and to the electronic module (22)); and the communication module is configured to communicate with second sensors (93) positioned on bone regions, which are connected to one joint region of the worker  (Fig. 17 shows the second sensor (93) attached to the body of the wearer via a shirt (90) at two bone regions (the clavicle and humorous), which are connected to one joint region (the shoulder) of the wearer); paragraph [0121], “This change in conductivity/resistivity may be used to indicate force and/or movement at the sensors 93, similar to the footwear sensor system 12 described above. The module 22 may collect such data and communicate it to an external device 110… It is also understood that sensor systems 12 as described above with respect to the footwear 10, shirt 90, and pants 91 may be used in connection with other articles of apparel or other apparatuses connected to other parts of the body. It is also understood that any such sensor systems may include sensors 16, 93 of the either or both of the types described above, in addition to or in combination with further types of sensors,” therein the communication module of the electronic module (22) would communicate with the second sensors (93)).
Giedwoyn et al. does not teach wherein the work shoes include an insole board, and wherein a thickness of the mid-insole is twice or more a thickness of the midsole.
Attention is drawn to Hanebrink et al., which teaches an analogous article of footwear. Hanebrink et al. teaches work shoes (12) each including an outsole (22), a midsole (28), an inner board (26), and a mid-insole (24) from the ground up (Fig. 2 shows the outsole (22), midsole (28), inner board (26) and mid-insole (24) arranged from the ground up), wherein a thickness of the mid-insole (24) is twice or more a thickness of the midsole (28) (Fig. 2 shows wherein the thickness of the mid-insole (24) is twice or more of a thickness of the midsole (28) in the forefoot and midfoot region. Examiner notes that Hanebrink et al. does not explicitly state wherein the mid-insole is at least two times thicker than the midsole, however the drawings show that a thickness of the mid-insole is at least two times thicker than a thickness of the midsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giedwoyn et al. to include the teachings of Hanebrink et al. such that the work shoes include an insole board, and such that a thickness of the mid-insole is twice or more a thickness of the midsole so that the wearer has adequate support and comfort when wearing the shoes, as the thick upper layer stabilizes the wearer’s foot and the insole board allows for increased cushioning (paragraph [0022], “improved comfort and cushioning is achieved in this particular midsole construction due to the fact that the top layer 24 of the midsole 20 is harder than the middle layer 26 of the midsole 20, which, in turn, is harder than the bottom layer 28 of the midsole 20”), especially as Giedwoyn et al. suggests an additional structure between the mid-insole and the midsole, but does not explicitly disclose an insole board (Giedwoyn et al. paragraph [0059], “the compressible sole member 138 may confront the midsole 131 with one or more additional structures positioned between the compressible sole member 138 and the midsole 131”). Further in support of modifying the thickness of the mid-insole to be two times or more a thickness of the midsole, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 2, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the first sensors (16) are located at toe regions, a ball region, and a heel region of the substrate (37) (paragraph [0057], “the system 12 has four sensors 16: a first sensor 16a at the big toe (first phalange or hallux) area of the shoe, two sensors 16b-c at the forefoot area of the shoe, including a second sensor 16b at the first metatarsal head region and a third sensor 16c at the fifth metatarsal head region, and a fourth sensor 16d at the heel,” wherein the forefoot area is considered as equivalent to the ball region).
Regarding Claim 3, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein each of the first sensors (16) is one selected from the group consisting of a pressure sensor, a temperature sensor, a humidity sensor, a three-axis acceleration sensor, a three-axis gyro sensor, a three-axis geomagnetic sensor, and a global positioning system (GPS) sensor, or a combination of two or more thereof (paragraph [0057], “Each sensor 16 is configured for detecting a pressure exerted by a user's foot on the sensor 16.”).
Regarding Claim 4, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the substrate (37) is embedded in the mid-insole (138) (paragraph [0062], “the foam member 138 may also include a recess 139 having the same peripheral shape as the insert 37 to receive the insert 37 therein”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173) in view of Hanebrink et al. (US 2011/0179669), and further in view of Crates (US 2007/0234592).
Regarding Claim 7, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. 
Giedwoyn et al. does not teach wherein the work shoes further comprise an antibacterial layer on the mid-insole.
Attention is drawn to Crates, which teaches an analogous article of footwear. Crates teaches a midsole (340), an inner board (310), and a mid-insole (330), from the bottom up (Fig. 3 shows the midsole, inner board and mid-insole arranged as claimed above), for work shoes (paragraph [0017], “an orthotic device 100 may be used in controlling foot function within footwear,” wherein the orthotic device includes the midsole (340), an inner board (310), and a mid-insole (330) as shown in fig. 3). Crates further teaches wherein the work shoes further comprise an antibacterial layer (320) on the mid-insole (330) (paragraph [0026], “the covering layer 320 may comprise a material with anti-microbial, anti-bacterial, anti-fungal, or other such properties”; Fig. 3 shows the antibacterial layer (320) placed on the mid-insole (330)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giedwoyn et al. to include the teachings of Crates such that the work shoes further comprise an antibacterial layer on the mid-insole so that the wearer’s shoes remain odor free.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-6 and 8 in view of Giedwoyn and Hanebrink, and the 35 U.S.C. 103 rejection of Claim 7 in view of Giedwoyn, Hanebrink, and Crates, Applicant submits that none of the references teach alone or in combination the electronic module is positioned below and adjacent to an arch region of the substrate; both the electronic module and the arch region of the substrate are configured to be positioned below and adjacent to an arch region of a foot of the worker when the work shoes are worn by the worker; the wiring extends from the first sensor along a circumference of the substrate to form a port and an interface at an inside of the arch region of the substrate and is connected to the electronic module; and the communication module is configured to communicate with second sensors positioned on bone regions, which are connected to one joint region of the worker. Examiner disagrees, and submits that Giedwoyn teaches all of these structural features, as previously rejected in now canceled dependent claims, and in the rejection above. Giedwoyn shows the electronic module in the arch region of the substrate, which is in turn corresponding to the arch region of the foot of the wearer while in use. Giedwoyn further teaches the wiring extending along a portion of the circumference of the substrate (as shown in fig. 4) and forming a port and an interface, also at the arch region of the substrate. Additionally, Giedwoyn teaches the communication module being in communication with additional sensors that are placed at bone regions of the wearer, as cited above and shown in Fig. 17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amos et al. (US 9549585) teaches an article of footwear with a first plurality of sensors, the sensors connected by wiring extending along the circumference of a substrate and forming a port. Rowley et al. (US 2016/0346611) teaches an article of footwear with a first plurality of sensors and a second plurality of sensors attached to bone regions of a wearer, the first and second plurality of sensors in communication with one another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732